DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Josh Ryan on 5/4/2021.

The application has been amended as follows: 
Claims 17 and 18 have been rejoined.
Claims 9-11 and 20 have been cancelled.
	Claim 1, line 12, the phrase “second motor..” has been replaced with the following language --second motor; wherein the linear drive includes at least one drive member operatively connected to the first motor and the second motor; the linear drive includes at least one pair of a drive member and a driven member biased toward the drive member, where the elongated percutaneous device is positioned between the drive member and the driven member; and the 
	Claim 12, line 1, the phrase “claim 11” has been replaced with the following language --claim 1--
Claim 14, line 1, the phrase “claim 11” has been replaced with the following language --claim 1--
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANN SCHILLINGER whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday 9 a.m.-5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/ANN SCHILLINGER/Primary Examiner, Art Unit 3774